UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2012 Commission File Number 0-18927 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-2349915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3631 West Davis, Suite A, Dallas, Texas75211 (Address of principal executive offices and zip code) 214-519-5200 (Registrant's telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Number of shares outstanding at May 11, 2012 Common stock, $1.00 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 Financial Statements 4 - 10 Item 2 Management's Discussion And Analysis Of Financial ConditionAnd Results Of Operations 11-14 Item 4 Controls And Procedures 14 PART II - OTHER INFORMATION Item 1A Risk Factors 14 Item 6 Exhibits 15 SIGNATURES 16 2 References in this Quarterly Report on Form 10-Q to “we,” “our,” “us,” or the “Company” refer to Tandy Brands Accessories, Inc. and its subsidiaries unless the context requires otherwise. This Form 10-Q contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 and the Securities Exchange Act of 1934.Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “continues,” “may,” variations of such words, and similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, and other characterizations of future events or circumstances are forward-looking statements.We have based these forward-looking statements on our current expectations about future events, estimates and projections about the industry in which we operate.These statements are not guarantees of future performance.Our actual results may differ materially from those suggested by these forward-looking statements as a result of a number of known and unknown risks and uncertainties that are difficult to predict including, without limitation, general economic and business conditions, competition in the accessories and gifts markets, acceptance of our product offerings and designs, issues relating to distribution, the termination or non-renewal of our material licenses, our ability to maintain proper inventory levels, a significant decrease in business from or loss of any of our major customers or programs, and others identified under “Risk Factors” included in our 2011 Annual Report on Form 10-K.Given these risks and uncertainties, you are cautioned not to place undue reliance on forward-looking statements.The forward-looking statements included in this report are made only as of the date hereof.Except as required under federal securities laws and the rules and regulations of the United States Securities and Exchange Commission, we do not undertake, and specifically decline, any obligation to update any of these statements or to publicly announce the results of any revisions to any forward-looking statements after the distribution of this report, whether as a result of new information, future events, changes in assumptions, or otherwise. 3 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Statements Of Operations (in thousands except per share amounts) Three Months Ended March 31 Nine Months Ended March 31 Net sales $ Cost of goods sold Gross margin Selling, general and administrative expenses Depreciation and amortization Acquisition related costs - - - 50 Total operating expenses Operating loss ) Interest expense ) Other income (expense) (2 ) 1 ) Loss before income taxes ) Income tax expense 64 Net loss $ ) $ ) $ ) $ ) Loss per common share $ ) $ ) $ ) $ ) Loss per common share assuming dilution $ ) $ ) $ ) $ ) Weighted average common shares outstanding Weighted average common shares outstanding assuming dilution The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Balance Sheets (in thousands) March 31 June 30 March 31 Assets Current assets: Cash and cash equivalents $ $ $ Restricted cash - Accounts receivable Inventories Other current assets Total current assets Property and equipment, net Other assets: Intangibles Other assets Total other assets $ $ $ Liabilities And Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued compensation Accrued expenses Credit facility Total current liabilities Other liabilities Stockholders' equity: Preferred stock, $1.00 par value, 1,000 shares authorized, none issued - - - Common stock, $1.00 par value, 10,000 shares authorized, 7,075 shares, 7,075 shares and 6,972 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) ) Other comprehensive income Total stockholders' equity $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Statements Of Cash Flows (in thousands) Nine Months Ended March 31 Cash flows provided (used) by operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Deferred income taxes 54 54 Doubtful accounts receivable provision Depreciation and amortization Stock compensation expense 72 ) Amortization of debt costs 52 Other (5 ) ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Other assets Accounts payable ) ) Accrued expenses ) ) Net cash provided (used) by operating activities ) Cash flows provided (used) by investing activities: Acquisition - ) Purchases of property and equipment ) ) Sales of property and equipment Net cash provided (used) by investing activities ) Cash flows provided (used) by financing activities: Change in cash overdrafts ) Change in restricted cash - Net borrowings (repayments) under credit facility ) Net cash provided (used) by financing activities ) Effect of exchange-rate changes on cash and cash equivalents ) (1 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of year Cash and cash equivalents end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Accounting Principles The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Certain amounts have been reclassified in the fiscal 2011 financial statements to conform to the fiscal 2012 presentation, including recasting business segment information to allocate certain distribution costs to each reportable segment. The preparation of our consolidated financial statements requires the use of estimates that affect the reported value of assets, liabilities, revenues, and expenses.These estimates are based on historical experience and various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for our conclusions.We continually evaluate the information used to make these estimates as the business and economic environment change, including evaluation of events subsequent to the end of the quarter through the financial statements issuance date.Actual results may differ from these estimates under different assumptions or conditions.Such differences could have a material impact on our future financial position, results of operations, and cash flows. The consolidated balance sheet at June 30, 2011 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim unaudited consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in our 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission on September 1, 2011. Historically, our first and second quarter sales and operating results reflect a seasonal increase compared to the third and fourth quarters of our fiscal year.As a result, sales and operating results for the nine months of fiscal 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2012. Note 2 - Fair Value Measurements We measure fair values using unadjusted quoted prices in active markets (Level 1 inputs), quoted prices for similar instruments in active or inactive markets, or other directly-observable factors (Level 2 inputs), or inputs that are unobservable and significant to the fair value measurement (Level 3 inputs).Our financial instruments consist primarily of cash, trade receivables and payables, and our credit facility.The carrying values of cash and trade receivables and payables are considered to be representative of their respective fair values.Our credit facility, which was entered into effective August 25, 2011 (and amended January 20, 2012 and May 11, 2012), bears interest at floating market interest rates; therefore, we believe the fair value of amounts borrowed approximates the carrying value.At March 31, 2012 and June 30, 2011, no other material assets or liabilities were measured at fair value. Note 3 - Acquisition On December 15, 2010, we acquired substantially all of the outstanding equity interests in Maquiladora Chambers de Mexico, S.A. de C.V. (“MCM”) through a purchase agreement with the previous equity interest holders for $245,000. The following represents the estimated acquisition values of the net assets acquired as of December 15, 2010, the acquisition date (in thousands): Net working capital $ ) Land Buildings Equipment 64 Customer relationship intangible Long-term employee retirement obligation assumed ) Net assets acquired $ 7 All assets and liabilities were recorded at their estimated fair values on the acquisition date.We derived the estimated fair values from assumptions we believe unrelated market participants would use based on both observable and unobservable marketplace factors.Our estimate of the value of net assets’ acquired equaled the fair value of the total consideration paid.As a result, no goodwill was recognized. The acquired buildings are being depreciated using the straight line method over their remaining economic lives, which range from 10 to 32 years.The acquired furniture, software and equipment are being depreciated using the straight line method over periods of two to five years.The customer relationship intangible is being amortized using the straight line method over three years. Note 4 - Business Segment Information We sell our products through all major retail distribution channels throughout North America, including mass merchants, national chain stores, department stores, specialty stores, catalog retailers, golf pro shops, sporting goods stores, and the retail exchange operations of the United States military.Our business segments are based on product categories: (1) accessories, which includes belts and small leather goods, and (2) gifts.Each segment is measured by management based on income consisting of net sales less cost of goods sold, product distribution expenses, and royalties utilizing accounting policies consistent in all material respects with those described in Note 2 of the notes to consolidated financial statements included in our 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission on September 1, 2011.No inter-segment revenue is recorded.Assets, related depreciation and amortization, and selling, general and administrative expenses are not allocated to the segments. The following table presents operating information by segment and reconciliation of segment income (loss) to our consolidated operating loss (in thousands): Three Months Ended March 31 Nine Months Ended March 31 Net sales: Accessories $ Gifts $ Segment income (loss): Accessories $ Gifts ) ) Selling, general and administrative expenses ) Depreciation and amortization ) Acquisition related costs - - - ) Operating loss $ ) $ ) $ ) $ ) Note 5 – Credit Facility We have a $35 million credit facility, which expires in August 2015.This facility was amended effective January 20, 2012 and May 11, 2012to extend the time period required to deliver certain post-close deliverables and title matters related to real property, and to modify certain definitions used in the credit agreement.At March 31, 2012, we had $3.4 million borrowing availability based on our accounts receivable and inventory levels, outstanding letters of credit totaling $1.4 million, and $7.6 million outstanding borrowings under the facility.Borrowings and letters of credit bear interest at either the daily three-month LIBOR rate plus 3.75% or a fixed LIBOR rate for three months plus 3.75%. The credit facility is guaranteed by substantially all of our subsidiaries and is secured by substantially all of our assets and those of our subsidiaries.The credit facility contains certain negative covenants and it requires the maintenance of a specified profitability, fixed charge coverage and minimum availability covenant, which, if not met, could adversely impact our liquidity.The facility also limits our ability to engage in certain actions without the lender’s consent, including, repurchasing our common stock, entering into certain mergers or consolidations, guaranteeing or incurring certain debt, engaging in certain stock or asset acquisitions, paying dividends, making certain investments in other entities, prepaying debt, and making certain property transfers.In addition, the facility contains customary representations and warranties and we have agreed to certain affirmative covenants, including reporting requirements. 8 On May 11, 2012we obtained a waiver from our lender for violation of the profitability covenant and fixed charge coverage covenant.These violations were driven by recognizing a $900,000 provision for doubtful accounts for one customer as of March 31, 2012, due to the customer’s financial difficulties raising doubts about the customer’s ability to make payment in the foreseeable future.Excluding the impact of this event, which drove the violation and subsequent waiver, we were in compliance with all covenants as of March 31, 2012. The maximum line of credit under the credit facility, which includes the revolver and letters of credit, is $35 million.The credit facility is asset-based and the available line of credit may be limited pursuant to certain borrowing base limitations, including (1) the amount of certain of our eligible accounts, (2) the amount of our eligible accounts with our largest customer, (3) the value of our eligible inventory, which is more specifically determined in part based on specific periods during our fiscal year, and (4) the amount of our borrowing base reserve. Our Canadian subsidiary had a CAD $1.4 million credit facility (direct advances limited to U.S. $1.1 million) with interest at the lender’s prime or U.S. base rates. The facility wassecured by cash, credit balances, and/or deposit instruments of CAD $1.4 million.In connection with the consummation of our current $35 million credit facility in the first quarter of fiscal 2012, our Canadian subsidiary’s facility was terminated and all borrowings were paid and obligations were fulfilled. Note 6 - Long-Term Incentive Award During the nine months of fiscal 2012, we issued 1.0 million performance units, comprised 50% of cash and 50% of phantom shares of our common stock, to certain employees.Each unit has a $1.00 assigned value and the number of phantom shares of common stock attributable to each award was determined based on the fair market value of our common stock on the date of grant, which was either $1.725 or $1.975 per share.The units earned (or to be earned) during the performance cycle (July 1, 2011 through June 30, 2013) vary from 0% to 200% of the units awarded based on our basic earnings per share for each of the two fiscal years ending June 30, 2012 and June30, 2013, respectively, excluding the effects of accounting principles changes, extraordinary items, recognized capital gains and losses and, as determined by our board of directors (the “Board”), one-time, non-operating items.Assuming continued employment, if, at the end of the two-year performance cycle, at least the threshold performance level has been achieved, the performance units will cliff vest and all such performance units, including those comprised of phantom shares of our common stock, to the extent earned, will generally be settled in cash (if shares are available under our benefit plans, the Board may, in its discretion, settle the phantom shares attributable to an award in shares of our common stock).Notwithstanding the foregoing, (i) if there is a change in control, 100% of the phantom units awarded to employees vest and, (ii) upon death, disability, or normal (age 65) or early (age 55 and 15years service) retirement of an employee who has been awarded such performance units, a fraction of such performance units earned by such employee vest based on the number of years employed during the performance cycle.As of March 31, 2012, we expect 439,000 of the 1.0 million units granted to vest (60,000 units were forfeited), which, based on a combination of (A) $1.00 value per performance unit (for the portion comprised in cash) and (B) the market price of our common stock on March 31, 2012 (for the portion comprised in phantom shares of our common stock), would be payable in cash equal to $407,000. Note 7 - Income Taxes The following presents components of our income tax provisions (in thousands): Three Months Ended March 31 Nine Months Ended March 31 Federal and state $
